Exhibit 10.3(c)

      Citigroup Managed Futures LLC   T 212-559-2011
55 E. 59th Street - 10th Floor
  F 212-793-1986
New York, NY 10022
   

June 9, 2009
(CITI LOGO) [y02281y0228108.gif]
John W. Henry & Company, Inc.
301 Yamato Road, Suite 2200
Boca Raton, Fl. 33431-4931
Attn: Mr. Ken Webster
          Re: Management Agreement Renewals
Dear Mr. Webster:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2010 and
all other provisions of the Management Agreements will remain unchanged.

  •   Smith Barney Westport Futures Fund L.P.     •   JWH Master Fund LLC     •
  Citigroup Diversified Futures Fund L.P.     •   CMF Institutional Futures
Portfolio L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,
CITIGROUP MANAGED FUTURES LLC

                By:   /s/ Jennifer Magro         Jennifer Magro        Chief
Financial Officer & Director     

JOHN W. HENRY & COMPANY, INC

                By:   /s/ Kenneth S Webster         Print Name:  Kenneth S
Webster     

JM/sr

